MEMORANDUM **
This appeal from the denial of a motion for a preliminary injunction comes to us *801under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.1
Richard Behn, an employee of the City of Phoenix, Arizona, appeals the district court’s denial of his motion for a preliminary injunction barring enforcement of the City’s Mutual Respect/Zero Tolerance Policy and its General Harassment Policy (collectively “the Policies”), in Behn’s action seeking a declaration that the Policies are unconstitutional. The district court granted in part a motion by Behn for preliminary injunctive relief from “gag orders” issued against him by agents of the City pursuant to the Policies. Behn does not appeal that decision.
Considering the record as a whole, including the fact that the district court mitigated potential harm pending trial by granting in part Behn’s motion for preliminary injunctive relief from the “gag orders,” we cannot say that the district court abused its discretion in denying the motion for a preliminary injunction barring enforcement of the Policies. See generally Rucker v. Davis, 237 F.3d 1113, 1117-19’ (9th Cir.2001) (en banc) (clarifying the standard and scope of review for preliminary injunctions).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. The Clerk shall file the Supplemental Excerpts of Record received from appellant on August 7, 2001.